Earl Warren: Associates, Incorporated, versus Vice Admiral Hyman G. Rickover and Number 55, Vice Admiral Hyman G. Rickover, versus Public Affairs Associates. Mr. McDonald.
Joseph A. Mcdonald: Mr. Chief Justice, Your Honors. After yesterday's session, I checked the file with respect to the current practice as to the cover sheets on the speeches and found there is no banner, Navy or AEC. None has been used. No cover sheet with a banner has been used since -- prior to December 1st, 1958 when that first speech was copyrighted individually, the one for delivery on December 11. The distribution of the speeches was also changed at that time so that from that date, they were not available through the public information of the -- Public Information Office of the Navy. Inquiries now made to the Public Information Office are referred to the Admiral's Office, and the Admiral's Office distributes these multi list speeches of which I have copies here. They are on plain white paper, headed with the disclaimer, and the language concerning the release, the identification of the sponsorship, and the fact that the Admiral has prepared these remarks for public delivery.
John M. Harlan II: What was the date on which that procedure was (Inaudible)
Joseph A. Mcdonald: It started with the speech prepared for December 11, 1958, and that was the first one to be copyrighted. It was copyrighted individually and for that purpose was put on plain white paper.
Speaker: That's the one (Inaudible)
Joseph A. Mcdonald: Yes sir.
Earl Warren: And that in your opinion makes a substantial legal difference between the two, Mr. McDonald?
Joseph A. Mcdonald: No, I would like make it clear Your Honor that we do not concede that these changes were necessary for the successful maintenance of our position as to individual ownership in the Admiral. But they were affected frankly to remove any vestige of a question and to put that much at rest. The disclaimer was commenced may I add for the first time on October 29th, 1959 and of course, we concede that that was required by the language of the Navy regulation and its omission prior to that time was an oversight. I made a statement yesterday that the Admiral's duties did not include the issuances -- the issuance of press releases. And that is correct. I checked with him on that as well as the speech handling and was advised that he has never issued one on behalf of the Navy. Now occasionally of course, members of the press will approach him and you frequently see his name in the papers, but this is not pursuant to a press release which he has put out.
Felix Frankfurter: May I -- may I go back a minute, please? When was this -- when was the change made?
Joseph A. Mcdonald: December 1st, 1958, that was the first speech made --
Felix Frankfurter: Is that post (Inaudible)
Joseph A. Mcdonald: No sir. It was post the contact by Schnapper to the Admiral in October 1958.
Felix Frankfurter: But not (Voice Overlap), anyhow, litigation was in the air.
Joseph A. Mcdonald: Litigation was in the air, and the complaint was filed January 16th, 1959. With respect to whether the petitioner in Number 36 wished merely to quote from the speeches rather than to publish them in full, I want to be sure you realize that. While the Exhibit Number 1, the letter from Schnapper to Admiral Rickover ends with the statement I am very anxious to quote from them in the forthcoming book. Contemporaneous with that request as memorialized in the statement of facts, page 6 of the record. There were telephone conversations, this is page 6, middle of the page, contemporaneous with that request, there were telephone conversations between the parties whereby the plaintiff made it clear that he wished to publish the defendant's speeches. In paragraph 5 of the complaint which appears at the foot of Record 3, says in its second sentence, the plaintiff desires to publish such speeches as have been made by the defendant. I think of paramount importance here is the fact that the -- in addition to the Department of Defense Directive which is reproduced on the record page 99 to 103 in which it says in its paragraph 5, top of page 102 of the record, personnel who write for outside publication not in connection with their official duties on any subject shall ascertain and so forth that it will not interfere with their regular duties, the Navy Manual, a public information manual, which is reproduced on page 7A in the appendix to our brief in 55, U.S. Navy Public Information Manual, an official publication of the department labeled (Inaudible) P1035, Article 0514 provides in its sub (a), within the bounds of security, the writing of articles, speeches and similar material intended for publication on topics of military and professional interest is desirable and so authorized and in (b), commanders will provide full cooperation compatible with military security and/or assistants in the preparation of such material. But the important one is in sub (e) over on page 8A, “military and civilian personnel may receive pay for private literary effort”. This is a very clear recognition that personnel are encouraged to write and to own what they write else they could hardly receive pay for it. It adds in that sentence to complete --
Hugo L. Black: That clause says, “However, they may not receive pay or other remuneration for the preparation of material on which their duties require them to provide gratuitously.”
Joseph A. Mcdonald: Thank you, I should have added that myself.
Hugo L. Black: What does that mean?
Joseph A. Mcdonald: This means that where they are required, if the Admiral had been required to make the speech, then he could not demand any pay for it. These rounds out the sentence, first, they may receive pay for private literary effort but they may not receive pay or any other remuneration for the preparation of material required by their duties. I think this makes a fine distinction between the two types of writing, one pursuant to orders or inline of duty and the other aside -- outside the line of duty, as a private undertaking.
Earl Warren: But it does require that he -- when that is done that the -- I'm looking at (g) now on the same page, that caused their signature to appear on such articles together with a statement to the effect that the opinions or assertions contained herein are the private ones of the writer, and are not to be construed as official or reflecting the views of the Navy Department or the naval service at large.
Joseph A. Mcdonald: That is correct Your Honor. That incorporates in this directive or manual the language of Navy Regulation --
Earl Warren: Yes.
Joseph A. Mcdonald: -- in 1252 we previously referred to.
Earl Warren: But as to these early ones, that was not done?
Joseph A. Mcdonald: The disclaimer did not appear on the early ones, that is correct. That was --
Earl Warren: Do they now under --
Joseph A. Mcdonald: They do. They have ever since October 1959. The first speech made after the trial at which this came out and I realized that it was an oversight and the admiral commenced to include the disclaimer on the printed copy.
Earl Warren: Now, I noticed another one, “Immediately upon the acceptance of such articles for publication, the writer so forward the complete copy of such articles to the Secretary of the Navy for the files of the Navy Department,” that follows the sentence I just read. Was that done?
Joseph A. Mcdonald: And that was done, yes Your Honor. In addition, the Defense Director was complied with, requiring that the material be submitted for security review. Each of the --
Earl Warren: Yes.
Joseph A. Mcdonald: -- speeches, from the very first one, contains a stamp of clearance.
Hugo L. Black: Suppose this (e) or (g) had had -- after the sentence to which the Chief first referred, as to the opinions being the private ones of the writer, suppose it had gone on and said and if this is not done, there can be no copyright awarded to the writer, would you say that would be valid or invalid?
Joseph A. Mcdonald: I think that would be an attempt Your Honor to alter the statute and the laws -- the interpretation of the statute as it now exists. I don't believe that the government regulation could've done that.
Hugo L. Black: You mean you do not believe that the Government regulation could bar its officials from taking advantage of the Copyright Law that Congress had passed?
Joseph A. Mcdonald: Well, I'll say this. The Department in my opinion could have ordered the Admiral not to write.
Hugo L. Black: And suppose he did, suppose he did write, and then tried to get it copyrighted, would the Department of Defense's orders determine his right to get that copyright?
Joseph A. Mcdonald: In my opinion, they would not. He'd be subject to discipline but his writing assuming and obviously this was contrary to orders not pursuant to orders, that would be his own work. He would own it. He'd be able to copyright it, and he'd be subject to disciplinary action. Such a prohibition -- such an order not to write would not affect his rights in the material he wrote contrary to orders.
Hugo L. Black: Suppose he wrote it on the company time, the company, I mean Government time, Government (Voice Overlap) --
Joseph A. Mcdonald: Now get into an area, but I feel very sure of this, this is a man who works around the clock and around the calendar. He really doesn't have any office hours, and I, presently, well-aware of this .As the stipulation says, he wrote it on the plane, in hotel rooms, at home, while traveling, and it's just -- if you will pardon the characterization, a human dynamo or perhaps I should say a human reactor and he is always on the go. I don't know how you'd pin this man down to office hours and I think that comes to be more of a -- I hate to call it a detail, but it doesn't go to the heart of the matter. When a man has --
Hugo L. Black: I was asking you in connection with the question I had just asked you. Suppose they -- they have said that the man shall not write on company time.
Joseph A. Mcdonald: Oh, then --
Hugo L. Black: He shall not use Government time. He shall not use Government employees.
Joseph A. Mcdonald: And if they really made him (Voice Overlap) --
Hugo L. Black: And if he does and write something, he cannot get it copyrighted. Could that be enforced?
Joseph A. Mcdonald: He would still merely, in my opinion, be subject to being disciplined for disobeying the order not to write on Government time.
Hugo L. Black: Why could they -- why could they not bar him from getting it copyrighted?(Voice Overlap) --
Joseph A. Mcdonald: Because they have in effect told him not to write this material at this time and place. He has disobeyed that order. He -- what he has done has been done by himself in violation of an order. This is all the more reason that the material belongs to him which he wrote in violation of the order.
Hugo L. Black: I suppose you'd draw to some extent on the fact that the constitution provides the copyright. I don't know how much that has to do (Inaudible).
Joseph A. Mcdonald: I'm so -- I'm so sorry, but this is fundamental that the copyright statute is based on the Constitution of the United States, Article 1, Section 8, Clause 8, authorizes Congress to enact statutes to promote the progress of science and useful arts to encourage authors and inventors and enable them to get the exclusive right to their writings and their discoveries. This is a right of the Admiral and it could be altered in my opinion by putting his employment, his career on the line by violating an order, but nobody could take away from him his right to own what he does write.
Hugo L. Black: Have there been any prior cases on the right to copyright of a government employee who --
Joseph A. Mcdonald: Oh (Voice Overlap) --
Hugo L. Black: -- had violated Government orders?
Joseph A. Mcdonald: Not in violation of Government orders. I don't believe so. Two of the cases have resulted in the material written by the employee belonging to the Government, Heine against Appleton and Sawyer against Crowell-Collier where the men in Sawyer against Crowell-Collier really used government personnel who were subordinates to prepare the map in question. Heine against Appleton was a man engaged to prepare sketches in connection with Commodore Perry's explorations. And when he claimed that he owned the sketches and know the part of your contract was that you would make these sketches for the expedition. So they belonged to the Government. But I don't know of any case where a man was ordered not to write and did so. But I feel very sincerely that in violating the order, he would subject himself to discipline but what he wrote would be his. He has a constitutional right to it and a statutory right to it, because the copyright statute in protecting works which are copyrighted also recognizes in its Section 2 the common law rights of authors in there writings up to the time that they are published.
Felix Frankfurter: There's a famous -- under the most distinguished scholars, I believe the founder of Modern Sociology -- a great deal of his writing on sociology, writing from employee of the Department of Agriculture. I'm not suggesting that this is like it, but I shouldn't suppose that would've barred him from copyrighting his books on dynamic sociology as he called it, but what he -- although he disobeyed orders not to use his government time writing this.
Joseph A. Mcdonald: There were orders there that he should not write. I -- if there were, I think he would still own what he wrote.
Felix Frankfurter: But of course he would. He might be fired but, that doesn't bar him from copyrighting it.
Joseph A. Mcdonald: May I --
Felix Frankfurter: I'm not suggesting it's anything like it. I know judges who write novels and short stories (Inaudible)
Joseph A. Mcdonald: May I point out that the Admiral was charged with concealment of some sort at the time he deposited on December 1st, 1958 a compilation of the first 22 speeches in order to have them copyrighted if possible as a compilation. Now, in that case of course, each speech was redone to leave out the banner. It was retyped on plain paper and this was very natural. He didn't claim to own the material in the banner, what he claimed to own was the words he had written. He couldn't begin to copyright that banner. He took off the cover the sheet, had the text on that page retyped and incorporated all 22 of them in a compilation which was deposited for copyright. Now frankly, I'm not going to spend a minute on the nature of that copyright unless you wish because I will concede that copyright in a compilation doesn't give the depositor anymore rights than he had in the individual components of the compilation. But, I do want to point that connected with that there was some intimation here that the Register of Copyrights had conspired with the Secretary of the Navy to buckle up this material which should have been government material and prevented its use by publishers in violation of the First Amendment, and this is absolutely contrary to the fundamental concepts of the Copyright Law. The Register of Copyrights doesn't hand out copyright. You obtain copyright in this country in published works by publishing the work with a notice of copyright in the proper place. It's as simple as that. You don't have to go near the copyright office. Frankly, you don't. The mere fact of publication with notice gives you copyright for 28 years. Now the statute does say that promptly, thereafter, you must deposit. And you must deposit with a claim with an application for registration of your claim to copyright. Now, there was some reference to an 18 month rule. This is really not so. I'm not quibbling about the fact that in that particular case, approximately 18 months, I think it was 14. It makes no difference but there's no particular deadline within which you must file your work with an application for registration of your claim. The Washingtonian case, 306 U.S. says, “That it cannot -- the copyright cannot be defeated by such a delay.” As a practical matter, in as much as you have to accompany a complaint in infringement with proof that you've acquired a copyright, you have to file an application and get a certified copy thereof to attach to your complaints so the practical requirement is that you must apply the copyright before you sue and nobody can say what that is. I personally think it could be 27th of the 28 years. Now, this is brings me to the point where I have hardly time to press on your attention, the part of this case on which we are appealing. We've been discussing the very interesting and important main point. But Mr. Justice Reed and Judge Danaher agreed with him in a divided court, in the Court of Appeals, reversed Judge Holtzoff with respect to the dedicatory effect of the distribution in the form of press releases of the early speeches. I really feel that this was error. Mr. Justice Reed's opinion refers to the fact that taking the whole thing in the round including the fact that there was performance here, and so many copies here and so many copies here. It involved a dedication. The first place performance alone is not a dedication. The distribution of the copies only can constitute a dedication. You can put a play on Broadway, not copyrighted, no dedication. No dedication until you distribute copies. I urged upon you a consideration of an interesting case, White against Kimmel which is decided 10 years ago in California. Judge Yankwich writing made a remarkable survey of the law of dedication through wide publication. In that case, a book was involved. Don't forget that here a speech was involved and there is a difference. The speech is prepared for oral delivery and when you distribute it in a form of a press release, it's for the convenience of the press to let people know what you plan to say. And I will say that when the Court of Appeals in the Ninth Circuit reversed Judge Yankwich, they did so without citing a single case. They praised the opinion of the District Court remarkably clear and comprehensive review of the law with respect to a dedicatory divestitive type of distribution of copies. But they said he had stretched the facts a little bit. There was a dispute whether 75 or 200 copies had been distributed and they said that in this case that he had gone just a little too far. They said this case of the books distributed by the writer in White against Kimmel is not thought to be comparable with those cases involving publication of lecture notes or the distribution of copies of a minister sermon among the members of his congregation. It is by such assimilation that the trial court endeavors to satisfy the criterion. But White, in distributing these books, White does not appear in the record as a teacher or as a propagandist endeavoring to persuade. He is not pictured as a man with a message. I sincerely feel that Rickover is a man with a message. If Rickover's speeches had been before Judge Yankwich, he would obviously have decided the case exactly as he did in White against Kimmel. And I believe, giving due attention to the language as expressed by the Court of Appeals itself that if Rickover speeches had been there involved, the Court of Appeals would not have reversed Yankwich and therefore I commend to you Judge Yankwich's decision in that case and the treatment of it by the Court of Appeals.
Felix Frankfurter: May I trouble you to -- to refresh my -- rather not -- refresh my collection, I read the Lewis and Clark opinion, as a matter of literary interest, a geographic interest and I forgot what -- I didn't obtain what the real decision was. But technically its a -- I don't know what (Inaudible)
Joseph A. Mcdonald: It's a very long opinion --
Felix Frankfurter: (Voice Overlap) -- what did they decide about (Voice Overlap) --
Joseph A. Mcdonald: -- but it's fascinating.
Felix Frankfurter: What did they decide in that opinion?
Joseph A. Mcdonald: They decided that the notes kept by Captain Lewis of the Lewis and Clark Expedition which later proved to be very valuable after they have had been found in a trunk in somebody's attic in Saint Paul had been written by Captain Lewis not as a part of his regular duties on the expedition. Captain Clark had been enjoined by President Jefferson to keep careful notes and make a report because they realized they were working on the purchase at the time. They realized that this would be of great future importance to the country, but what happened was that formal reports were duly sent to Washington, but then these other notes which Judge Nordbye in his beautiful opinion though somewhat long said was the private writings of Lewis. And therefore when they were found in an attic and traced to an Indian office in Oklahoma where Lewis was between then -- between his expedition and his retirement, stationed in the office of Indian Affairs, these were pieces of personal property that belonged to his successor who found them in the old desk in Oklahoma, took them home to Saint Paul and he retired, and the descendant of his found him in the attic. They didn't belong to the Government and its important Your Honor that in that case, the United States really got in there and pitch. They made a great claim for these documents and they lost the case.
Felix Frankfurter: It stopped there, didn't it?
Joseph A. Mcdonald: It went to the Court of Appeals which just praised Judge Nordbye's opinion and said this is a --
Felix Frankfurter: But it stopped in the Court of Appeals?
Joseph A. Mcdonald: It did sir.